DETAILED ACTION

Summary
This Office Action is in response to the Remarks filed February 16, 2021.
In view of the Remarks filed February 16, 2021, the rejections of claims 24-32 and 34-42 under 35 U.S.C. 112(a) previously presented in the Office Action sent September 24, 2020 have been maintained.
In view of the Remarks filed February 16, 2021, the rejections of claims 24-32 and 34-42 under 35 U.S.C. 103 previously presented in the Office Action sent September 24, 2020 have been maintained.
Claims 24-32 and 34-46 are currently pending while claims 43-46 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-32 and 34-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 24 recites, “a plurality of plates that do not contact each other”.
The specification, as originally filed, does not evidence applicant had in possession an invention, including a plurality of plates that do not contact each other.
The specification depicts plates 8 in Fig. 1, which is a cross-sectional view of assembly 10. There is no other depiction of plates 8 other than the cross-sectional view of Fig. 1.
The specification does not discuss, describe, or depict any plates that “do not contact each other”. The cross-sectional view is only a depiction of plates 8 at a particular cross-section and does not show the remaining portions of plates 8, let alone show plates 8 that “do not contact each other”. Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-32 and 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al. (JP 2013-38228A) in view of Benton et al. (U.S. Patent No. 5,961,738) and Gerard et al. (U.S. Pub. No. 2012/0260975 A1).
With regard to claims 24-29 and 32, Yoichi et al. discloses a photovoltaic module comprising: 
a first layer forming a front face of the photovoltaic module, the first layer configured to receive a luminous flux and being transparent (“layer” is interpreted to include a thickness of material; see annotated Fig. 3 below citing a first layer being transparent as it is a thickness of transparent material; the cited first layer is cited to read on the claimed “forming a front face of the photovoltaic module configured to receive a luminous flux” as it is depicted in annotated Fig. 3 below forming a front face, or side, of the cited photovoltaic module structurally capable of receiving a luminous flux for photovoltaic conversion at 2C); 

    PNG
    media_image1.png
    524
    620
    media_image1.png
    Greyscale

Annotated Fig. 3
a photovoltaic cell (2C, Fig. 3); 
an encapsulating assembly encapsulating the photovoltaic cell (such as depicted in annotated Fig. 3’ below, an encapsulating assembly encapsulating, or enclosing, the cited photovoltaic cell 2C); 

    PNG
    media_image2.png
    460
    541
    media_image2.png
    Greyscale

Annotated Fig. 3’
a second layer forming a rear face of the photovoltaic module (4 depicted in Fig. 3 as forming a rear face, or side, of the cited photovoltaic module), 
the encapsulating assembly and the photovoltaic cell being located between the first and second layers (as depicted in Fig. 3, the cited encapsulating assembly and the cited photovoltaic cell is situated between/intermittent the cited first layer and the cited second layer); wherein
the encapsulating assembly includes two core layers of encapsulation material located in an immediate vicinity of the set of photovoltaic cells, respectively on either side of the set of photovoltaic cells (as depicted in annotated Fig. 3* below, the cited encapsulating assembly includes two core layers, or thickness of material, of encapsulation material located in an immediate vicinity of the set of photovoltaic cells, respectively on either side of the set of photovoltaic cells), further comprising

    PNG
    media_image3.png
    584
    758
    media_image3.png
    Greyscale

Annotated Fig. 3*
 at least one additional layer of encapsulation material, located between the first layer and the core layer of encapsulation material in the immediate vicinity (such as depicted in annotated Fig. 3’’ below, an additional layer, or thickness of material, of encapsulating material located between the cited transparent first layer and the core layer of encapsulation material in the immediate vicinity).

    PNG
    media_image4.png
    460
    566
    media_image4.png
    Greyscale

Annotated Fig. 3’’

Yoichi et al. does not disclose wherein the photovoltaic cell is a plurality of photovoltaic cells and the first layer comprises a plurality of plates that do not contact each other. 
However, Benton et al. teaches a photovoltaic structure assembly (see Title and Abstract) and teaches a plurality of photovoltaic cells arranged side by side and electrically connected together (see Fig. 7 and Fig. 13; see line 1-10, column 5). 
Benton et al. teaches a single protective cover sheet 88 can be employed to cover all of the photovoltaic cells (see Fig. 7). 

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the photovoltaic cell in the photovoltaic module in Fig. 3 of Yoichi et al. to have a plurality of photovoltaic cells, as exemplified by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a photovoltaic cell design for converting radiation into electricity in a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2143 B). 
It would have also been obvious to a person having ordinary skill in the art to have modified the single piece encapsulating sealing agent and protective sheet surrounding each of the photovoltaic cells 2C and substrate 2S in the device in Fig. 3 of Yoichi et al., as modified to include a plurality of photovoltaic cells above, by forming individual panels covering each photovoltaic cell instead of using a single piece, as suggested by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a cover sheet design for photovoltaic 
Yoichi et al., as modified by Benton et al. above, discloses an encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S (see Fig. 3 and see [0020]), which corresponds to the cited first layer, additional layer, and cited encapsulating assembly (recall annotated Fig. 3, annotated Fig. 3’, and annotated Fig. 3’’ above and see [0020]), but does not specifically disclose wherein rigidity of the encapsulating assembly is defined by a Young’s modulus of encapsulation material greater than or equal to 75 MPa at ambient temperature and a thickness of the encapsulating assembly is between 0.4 and 1 mm and the first layer includes a composition having following formula (A)nB.
However, Gerard et al. discloses a photovoltaic structure assembly (see Title and Abstract). Gerard et al. teaches the encapsulation material may be multilayered (see [0059] teaching a layer including an encapsulation material “of the composition according to the invention” and a layer of support comprising polymers). Gerard et al. teaches an encapsulating material can include an encapsulation material (see [0059] teaching multilayered encapsulation material including PMMA as a support polymer). Gerard et al. teaches wherein a rigidity of the encapsulating assembly is defined by a Young’s modulus of the material of the encapsulation material less 75 MPa at ambient temperature (see [0043] disclosing “preferably between 10 and 500 MPa” which is cited to read on the claimed range of defined by a Young’s modulus of the material of the encapsulation material less than 75 MPa at ambient temperature” because it includes values within the claimed range, such as 50 MPa) and a thickness of the encapsulating [0059] teaching “thickness between 5 µm and 2 mm” which is cited to read on the claimed range of “between 0.4 and 1 mm” because it includes values encompassing the claimed range). 
Gerard et al. discloses wherein the encapsulating material includes a composition having the following formula (A)nB (see [0017] teaching “B-(A)n”; see [0027-0029] teaching A as comprising “alkyl methacrylates, such as methyl” and teaching b1 described in [0025] as acrylic monomer which would have been an obvious choice because Gerard et al. teaches the appropriate selection; see [0027-0029] teaching A comprising methacrylic acid which would have been an obvious choice because Gerard et al. teaches the appropriate selection; see [0026] teaching B as comprising “butyl acrylate” which would have been an obvious choice because Gerard et al. teaches the appropriate selection; see [0026] teaching “polyacrylate or a polymethacrylate having a Tg below 0°C” which is cited to read on the claimed “less than 20°C” as it is a value within the claimed range of “below 0°C”; see [0031] teaching the glass transition temperature of A as being “above 0°C” which is cited to read on the claimed “greater than 50°C” because it includes values within the claimed range of “greater than 50°C” since the disclosed “above 0°C” is interpreted to include a value such as 51°C). 
Gerard et al. teaches the encapsulating material has very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties (see [0016]).

The selection of the encapsulation material of Gerard et al. for the cited encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S of Yoichi et al., as modified by Benton et al. above, is cited to provide for the claimed encapsulating assembly comprising an encapsulation material with a Young’s modulus and thickness in the claimed range (such as the cited multilayered encapsulation material taught in Gerard et al. as a multilayered material comprising PMMA as a support which has a Young’s modulus greater than 75MPa, see Gerard et al. at [0059]).
With regard to claim 30, independent claim 24 is obvious over Yoichi et al. in view of Benton et al. and Gerard et al. under 35 U.S.C. 103 as discussed above. Yoichi et al., as modified by Benton et al. and Gerard et al. above, discloses wherein
the encapsulation material of the two core layers forming the encapsulating assembly has a Young’s modulus at ambient temperature greater greater than or equal to 100 MPa, see Gerard et al. at [0059]).
With regard to claim 31, independent claim 24 is obvious over Yoichi et al. in view of Benton et al. and Gerard et al. under 35 U.S.C. 103 as discussed above. Yoichi et al., as modified by Benton et al. and Gerard et al. above, discloses wherein
the encapsulating assembly is in contact with one or more additional layers of encapsulation material, rigidity of the one or more additional layer of encapsulation material decreasing based on distance from the encapsulating assembly (such as disclosed by Yoichi et al. at Fig. 3, the cited encapsulating assembly is in thermal contact with layer 3 of encapsulation material, or material encapsulating a surface of the photovoltaic structure, cited to read on the claimed one or more additional layers which has a rigidity less than the cited encapsulating assembly; see Yoichi et al. at [0026] teaching lower rigidity than the cited greater than or equal to 75 MPa of the cited encapsulating assembly, as modified by Gerald et al. above).
With regard to claim 36, independent claim 24 is obvious over Yoichi et al. in view of Benton et al. and Gerard et al. under 35 U.S.C. 103 as discussed above. Yoichi et al. discloses wherein
the second layer forming the rear face of the photovoltaic module is comprised of at least one polymer material and/or of at least one composite material (see [0066] exemplifying steel which is cited to read on the claimed 
With regard to claim 37, independent claim 24 is obvious over Yoichi et al. in view of Benton et al. and Gerard et al. under 35 U.S.C. 103 as discussed above. 
Yoichi et al. does not disclose wherein the rigidity of the second layer forming the rear face of the photovoltaic module is defined by a rigidity factor, corresponding to a Young’s modulus at ambient temperature of material of the second layer multiplied by a thickness of the second layer, the factor of rigidity having a value between 5 and 15 GPa.mm.
However, Yoichi et al. teaches the rigidity of the second layer is a result effective variable directly affecting the irregular distortion and the property of deforming to a curved surface (see [0031]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the rigidity of the second layer in the assembly of Yoichi et al., as modified above, and arrive at the claimed range for rigidity through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the irregular distortion and the property of deforming to a curved surface.
With regard to claim 38, independent claim 24 is obvious over Yoichi et al. in view of Benton et al. and Gerard et al. under 35 U.S.C. 103 as discussed above.
Yoichi et al. does not disclose wherein spacing between two neighboring photovoltaic cells is greater than or equal to 1 mm.
However, the spacing between two neighboring photovoltaic cells in the device of Yoichi et al., as modified by Benton et al. above, is a result effective variable directly [0050-0051]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the spacing between neighboring photovoltaic cells in the assembly of Yoichi et al., as modified above, and arrive at the claimed range for spacing through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light receiving area of the photovoltaic module, the flexibility of the photovoltaic module, adaptation to the road surface, and in balance with the power generation area which affects the amount of power generation that occurs.
With regard to claims 24 and 39-41, Yoichi et al. discloses a photovoltaic module comprising: 
a first layer forming a front face of the photovoltaic module, the first layer configured to receive a luminous flux and being transparent (“layer” is interpreted to include a thickness of material; see annotated Fig. 3 below citing a first layer being transparent as it is a thickness of transparent material; the cited first layer is cited to read on the claimed “forming a front face of the photovoltaic module configured to receive a luminous flux” as it is depicted in annotated Fig. 3 below forming a front face, or side, of the cited photovoltaic module structurally capable of receiving a luminous flux for photovoltaic conversion at 2C); 

    PNG
    media_image1.png
    524
    620
    media_image1.png
    Greyscale

Annotated Fig. 3
a photovoltaic cell (2C, Fig. 3); 
an encapsulating assembly encapsulating the photovoltaic cell (such as depicted in annotated Fig. 3’ below, an encapsulating assembly encapsulating, or enclosing, the cited photovoltaic cell 2C); 

    PNG
    media_image2.png
    460
    541
    media_image2.png
    Greyscale

Annotated Fig. 3’
a second layer forming a rear face of the photovoltaic module (4 depicted in Fig. 3 as forming a rear face, or side, of the cited photovoltaic module), 
the encapsulating assembly and the photovoltaic cell being located between the first and second layers (as depicted in Fig. 3, the cited encapsulating assembly and the cited photovoltaic cell is situated between/intermittent the cited first layer and the cited second layer); wherein
the encapsulating assembly includes two core layers of encapsulation material located in an immediate vicinity of the set of photovoltaic cells, respectively on either side of the set of photovoltaic cells (as depicted in annotated Fig. 3* below, the cited encapsulating assembly includes two core layers, or thickness of material, of encapsulation material located in an immediate vicinity of the set of photovoltaic cells, respectively on either side of the set of photovoltaic cells), further comprising

    PNG
    media_image3.png
    584
    758
    media_image3.png
    Greyscale

Annotated Fig. 3*
 at least one additional layer of encapsulation material, located between the first layer and the core layer of encapsulation material in the immediate vicinity (such as depicted in annotated Fig. 3’’’ below, an additional layer, or thickness of material, of encapsulating material located between the cited transparent first layer and the core layer of encapsulation material in the immediate vicinity), further comprising 

    PNG
    media_image5.png
    412
    570
    media_image5.png
    Greyscale

Annotated Fig. 3’’’
a shock-absorbing intermediate layer located between the first layer forming the front face of the photovoltaic module and the assembly encapsulating the plurality of photovoltaic cells, allowing for assembly of the first layer on the encapsulating assembly (such as depicted in annotated Fig. 3’’’ above, a shock-absorbing intermediate layer, or thickness of material, having a thickness of 0.50 mm providing shock-absorbing properties as a physical barrier to the photovoltaic cell 2C located intermediate/between the cited transparent first layer and the cited assembly encapsulating the plurality of photovoltaic cells, allowing for assembly of the cited transparent first layer on the cited encapsulating assembly).


However, Benton et al. teaches a photovoltaic structure assembly (see Title and Abstract) and teaches a plurality of photovoltaic cells arranged side by side and electrically connected together (see Fig. 7 and Fig. 13; see line 1-10, column 5). 
Benton et al. teaches a single protective cover sheet 88 can be employed to cover all of the photovoltaic cells (see Fig. 7). 
Benton et al. also teaches individual cover sheets 183 and 184 for each individual photovoltaic cell 181 and 182 that do not contact each other, as they are referred to as “two segments 183, 184. This illustrates the fact that the cover glass need not be made from a single piece” (see line 67, column 6 to line 2, column 7 and Fig. 13), each plate being located opposite at least one photovoltaic cell, to form a discontinuous front face of the photovoltaic module (as depicted in Fig. 13 each plate 183 and 184 being located opposite photovoltaic cells 181 and 182 to form a discontinuous front face of the photovoltaic module denoted by the boundary of each plate 183 and 184; also see line 67, column 6 to line 2, column 7).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the photovoltaic cell in the photovoltaic module in Fig. 3 of Yoichi et al. to have a plurality of photovoltaic cells, as exemplified by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a photovoltaic cell design for converting 
It would have also been obvious to a person having ordinary skill in the art to have modified the single piece encapsulating sealing agent and protective sheet surrounding each of the photovoltaic cells 2C and substrate 2S in the device in Fig. 3 of Yoichi et al., as modified to include a plurality of photovoltaic cells above, by forming individual panels covering each photovoltaic cell instead of using a single piece, as suggested by Benton et al., because the simple substitution of an element known in the art to perform the same function, in the instant case a cover sheet design for photovoltaic cells in a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2143 B).
Yoichi et al., as modified by Benton et al. above, discloses an encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S (see Fig. 3 and see [0020]), which corresponds to the cited first layer, cited additional layer, cited intermediate layer, and cited encapsulating assembly (recall annotated Fig. 3, annotated Fig. 3’, annotated Fig. 3’’, and annotated Fig. 3’’’ above and see [0020]), but does not specifically disclose wherein rigidity of the encapsulating assembly is defined by a Young’s modulus of encapsulation material greater than or equal to 75 MPa at ambient temperature and a thickness of the encapsulating assembly is between 0.4 and 1 mm and the first layer includes a composition having following formula (A)nB.
However, Gerard et al. discloses a photovoltaic structure assembly (see Title and Abstract). Gerard et al. teaches the encapsulation material may be multilayered (see [0059] teaching a layer including an encapsulation material “of the composition [0059] teaching multilayered encapsulation material including PMMA as a support polymer). Gerard et al. teaches wherein a rigidity of the encapsulating assembly is defined by a Young’s modulus of the material of the encapsulation material less 50 MPa at ambient temperature (see [0043] disclosing “preferably between 10 and 500 MPa” which is cited to read on the claimed range of defined by a Young’s modulus of the material of the encapsulation material less than 50 MPa at ambient temperature” because it includes values within the claimed range, such as 49 MPa) and a thickness of the encapsulating assembly is between 0.4 and 1 mm (see [0059] teaching “thickness between 5 µm and 2 mm” which is cited to read on the claimed range of “between 0.4 and 1 mm” because it includes values encompassing the claimed range). 
Gerard et al. discloses wherein the encapsulating material includes a composition having the following formula (A)nB (see [0017] teaching “B-(A)n”; see [0027-0029] teaching A as comprising “alkyl methacrylates, such as methyl” and teaching b1 described in [0025] as acrylic monomer which would have been an obvious choice because Gerard et al. teaches the appropriate selection; see [0027-0029] teaching A comprising methacrylic acid which would have been an obvious choice because Gerard et al. teaches the appropriate selection; see [0026] teaching B as comprising “butyl acrylate” which would have been an obvious choice because Gerard et al. teaches the appropriate selection; see [0026] teaching “polyacrylate or a polymethacrylate having a Tg below 0°C” which is cited to read on the claimed “less than 20°C” as it is a value within the claimed range of “below 0°C”; see [0031] teaching the glass transition temperature of A 
Gerard et al. teaches the encapsulating material has very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties (see [0016]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the encapsulating material of Gerard et al. for the cited encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S of Yoichi et al., as modified by Benton et al. above, because the selection of a known material based on its suitability for its intended use, in the instant case an encapsulating material for a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a protective encapsulating material having very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties.
The selection of the encapsulation material of Gerard et al. for the cited encapsulating sealing agent and protective sheet surrounding the photovoltaic cell 2C and substrate 2S of Yoichi et al., as modified by Benton et al. above, is cited to provide for the claimed encapsulating assembly comprising an encapsulation material with a Young’s greater than 75MPa, see Gerard et al. at [0059]).
With regard to claim 42, Yoichi et al. discloses a photovoltaic structure assembly, comprising:
a rigid support (1, Fig. 3 cited to read on the claimed “rigid support” because it comprises some degree of rigidity);
the photovoltaic module as claimed in claim 24 (see rejection of claim 24 above under 35 U.S.C. 103 as obvious over Yoichi et al. in view of Benton et al. and Gerard et al.);
a fixing layer located between the rigid support and the photovoltaic module, the fixing layer adhering the photovoltaic module to the rigid support (such as layer 5 depicted in Fig. 3 as located between the cited rigid support 1 and the cited photovoltaic module, adhering the photovoltaic module to the rigid support).
Claims 31, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al. (JP 2013-38228A) in view of Benton et al. (U.S. Patent No. 5,961,738) and Gerard et al. (U.S. Pub. No. 2012/0260975 A1), as applied to claims 24-32 and 36-42 above, and in further view of Bizet et al. (U.S. Pub. No. 2011/0000707 A1).
With regard to claims 31, 34, and 35, independent claim 24 is obvious over Yoichi et al. in view of Benton et al. and Gerard et al. under 35 U.S.C. 103 as discussed above.

However, Gerard et al. discloses encapsulation material may be multilayered (see [0059]). Bizet et al. discloses a photovoltaic module (see Title) and discloses an encapsulation material may also be multilayered (see Abstract) and can include a thermoplastic polyolefin with a polyamide graft base, grafted onto functional polyolefin backbone with ethylene units (see claim 1).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the encapsulating assembly in the photovoltaic module to Yoichi et al., as modified by Benton et al. and Gerard et al. above, to include a supplemental additional/intermediate layer of functional polyolefin encapsulation material as suggested by Bizet et al. because the selection of a known material based on its suitability for its intended use, in the instant case a multilayer encapsulation material for a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2144.07).
While Yoichi et al., as modified by Benton et al., Gerard et al., and Bizet et al. above, does not explicitly teach wherein the cited additional functional polyolefin layer has a lower rigidity than the cited encapsulating assembly, the rigidity is a result effective variable as Gerard et al. recognizes directly affects the degree of flexibility (see [0043]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the rigidity of the additional layer and arrive at .

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that the specification supports “plates that do not contact each other” because the specification teaches plates independent from each other and at a distance from each other. However, this argument is not persuasive. 
Plates can have a portion that are at a physical distance from each other and at the same time have a portion that is connected, see Yoichi for example. The cross-sectional view in Fig. 1 and the embodiment where the plates are at a distance from each other do not evidence possession of plates that do not contact each other. 
Applicant argues in the response that there is no motivation to change the order of layers in the multi-layered encapsulation cited in Gerald. However, the rejections of the claims do not allege or rely on changing the order of the cited PMMA support and polymer layer encapsulation of Gerald.
Applicant argues in the response that Benton does not teach panels that do not contact each other. However, this argument is not persuasive. 
Benton teaches different embodiments which are generally depicted in Fig. 7 and 13 as schematic drawings. 
Benton teaches using a single piece of glass (Fig. 7 and corresponding description). 
Benton makes a distinction from using a single piece of glass, such as that in Fig. 7, compared to a different embodiment where two segments 183 and 184 are used in contrast to only a single piece of glass. 
A person having ordinary skill in the art would understand that the segments 183 and 184 do not contact each other, as Benton uses this embodiment to contrast a different situation where a single piece of glass is used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 4, 2021